     Case 1:20-cv-00143-PJG ECF No. 28 filed 08/28/20 PageID.641 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

TRACIE FISH,

              Plaintiff,                              Hon. Phillip J. Green

v.                                                    Case No. 1:20-cv-0143

ANDREW SAUL, Commissioner of
Social Security,

            Defendant.
_________________________________/

                              MEMORANDUM OPINION

        This is an action pursuant to Section 205(g) of the Social Security Act, 42

U.S.C.    405(g), to review a final decision of the Commissioner of Social Security

denying Plaintiff s claim for disability insurance benefits under Title II of the Social

Security Act. Finding legal error, and for the reasons set forth below, the Court will

vacate the Commissioner’s decision and remand this matter for further

administrative action pursuant to sentence four of 42 U.S.C.     405(g).

                               STANDARD OF REVIEW

        The Court s jurisdiction is limited to a review of the Commissioner s decision

and of the record made in the administrative hearing process.                 Tucker v.

Commissioner of Social Security, 775 Fed. Appx. 220, 225 (6th Cir., June 10, 2019).

The scope of judicial review in a social security case is limited to determining whether

the Commissioner applied the proper legal standards in making her decision and
   Case 1:20-cv-00143-PJG ECF No. 28 filed 08/28/20 PageID.642 Page 2 of 13



whether there exists in the record substantial evidence supporting that decision. Id.

at 224-25.   Substantial evidence is “more than a mere scintilla.     It means such

relevant evidence as the reasonable mind might accept as adequate to support a

conclusion” Richardson v. Perales, 402 US 389, 401 (1971).

      The Court may not conduct a de novo review of the case, resolve evidentiary

conflicts, or decide questions of credibility.   Biestek v. Commissioner of Social

Security, 880 F.3d 778, 783 (6th Cir. 2017).     The substantial evidence standard

presupposes the existence of a zone within which the decision maker can properly

rule either way, without judicial interference. Moruzzi v. Commissioner of Social

Security, 759 Fed. Appx. 396, 402 (6th Cir., Dec. 21, 2018). This standard affords to

the administrative decision maker considerable latitude and indicates that a decision

supported by substantial evidence will not be reversed simply because the evidence

would have supported a contrary decision. Luukkonen v. Commissioner of Social

Security, 653 Fed. Appx. 393, 398 (6th Cir., June 22, 2016).

                                 BACKGROUND

      On November 22, 2016, Plaintiff filed an application for disability benefits,

alleging disability beginning March 30, 2010.     The claim was denied initially on

April 19, 2017. A hearing was held before Administrative Law Judge (ALJ) Amy

Rosenberg on August 24, 2018, at which Plaintiff and a vocational expert testified.

ALJ Rosenberg issued a written decision on January 28, 2019, finding that Plaintiff

was not disabled. (ALJ Op. at 9, ECF No. 13-2, PageID.52). The Appeals Council

declined to review the ALJ s determination, rendering it the Commissioner’s final

                                          2
   Case 1:20-cv-00143-PJG ECF No. 28 filed 08/28/20 PageID.643 Page 3 of 13



decision in the matter. Plaintiff timely filed this action seeking judicial review of the

Commissioner’s decision.

      Plaintiff last met the insured status requirements on December 31, 2015. (Id.,

PageID.47).    She was 53 years of age as of that date.         (Id., PageID.50).    She

completed high school and previously worked as a store laborer, a shipping clerk, and

a janitor. (Id.).

      ALJ Rosenberg determined that Plaintiff suffers from: (1) hypothyroidism;

(2) vertigo; and (3) degenerative disc disease, severe impairments that, whether

considered alone or in combination with other impairments, failed to satisfy the

requirements of any impairment identified in the Listing of Impairments detailed in

20 C.F.R., Part 404, Subpart P, Appendix 1. (Id., PageID.47). The ALJ determined

that, as of the date last insured, Plaintiff had a residual functional capacity (RFC) to

perform light work, with the following non-exertional limitations: “[Plaintiff] could

occasionally climb ramps and stairs, but could not climb ladders, ropes, or scaffolds.

She could occasionally balance, stoop, kneel, crouch, and crawl. She could not work

at unprotected heights and could not operate heavy moving machinery.”               (Id.,

PageID.48).

      ALJ Rosenberg found that Plaintiff was unable to perform her past relevant

work (Id., PageID.50), at which point the burden of proof shifted to the Commissioner

to establish by substantial evidence that there exists in the national economy a

significant number of specific jobs that Plaintiff can perform, her limitations

notwithstanding. O’Neal v. Commissioner of Social Security, 799 Fed. Appx. 313,

                                           3
   Case 1:20-cv-00143-PJG ECF No. 28 filed 08/28/20 PageID.644 Page 4 of 13



315 (6th Cir., Jan. 7, 2020).    In satisfying this burden, the ALJ may rely on a

vocational expert’s testimony. Ibid.

      In this case, a vocational expert testified that, given Plaintiff’s age, education,

work experience, and RFC, she would be able to perform the following occupations:

office helper (approximately 114,000 jobs nationally), marker (approximately 162,000

jobs nationally), and information clerk (approximately 57,000 jobs nationally. (ALJ

Op., PageID.51). This represents a significant number of jobs. See, e.g., Taskila v.

Commissioner of Social Security, 819 F.3d 902, 905 (6th Cir. 2016) (“[s]ix thousand

jobs in the United States fits comfortably within what this court and others have

deemed ‘significant’”). Accordingly, ALJ Rosenberg concluded that Plaintiff was not

entitled to benefits. (ALJ Op., PageID.52).

                     ANALYSIS OF THE ALJ S DECISION

      The social security regulations articulate a five-step sequential process for

evaluating disability. See 20 C.F.R. 404.1520(a-f). If the Commissioner can make

a dispositive finding at any point in the review, no further finding is required. See

20 C.F.R.   404.1520(a). The regulations also provide that if a claimant suffers from

a non-exertional impairment as well as an exertional impairment, both are

considered in determining her RFC. See 20 C.F.R.        404.1545.

      Plaintiff bears the burden to demonstrate that she is entitled to disability

benefits, and she satisfies her burden by demonstrating that her impairments are so

severe that she is unable to perform her previous work, and cannot, considering her

age, education, and work experience, perform any other substantial gainful
                                           4
   Case 1:20-cv-00143-PJG ECF No. 28 filed 08/28/20 PageID.645 Page 5 of 13



employment existing in significant numbers in the national economy. See 42 U.S.C.

 423(d)(2)(A). While the burden of proof shifts to the Commissioner at step five of

the sequential evaluation process, Plaintiff bears the burden of proof through step

four of the procedure, the point at which her RFC is determined. O’Neal, 799 Fed.

Appx. at 315-16.


      I.     The ALJ’s RFC Assessment violates Res Judicata Principles

      Prior to initiating the present claim for disability benefits, Plaintiff pursued an

earlier application, which was denied by a different ALJ on August 21, 2014. (See

ALJ Op., PageID.44). The alleged onset date of the present claim, March 30, 2010,

predates the prior decision. Having found no good cause to warrant re-opening the

August 21, 2014, decision, ALJ Rosenberg noted that she considered the present

application only for the unadjudicated period of August 22, 2014, through the date of

last insured, December 31, 2015. (Id.).

      Plaintiff argues, among other things, that she is entitled to relief on the ground

that ALJ Rosenberg erroneously applied res judicata principles in adopting the

August 21, 2014, RFC findings. The Court agrees. To place Plaintiff’s argument in

the proper context, and to illustrate the error in ALJ Rosenberg’s analysis, a brief

history of how the Sixth Circuit has applied the concept of res judicata in Social

Security cases is necessary.

      The issue of whether or when a subsequent ALJ must follow findings made by

a prior ALJ was addressed by the Sixth Circuit in Dennard v. Secretary of Health and

Human Services, 907 F.2d 598 (6th Cir. 1990) and Drummond v. Commissioner of
                                       5
     Case 1:20-cv-00143-PJG ECF No. 28 filed 08/28/20 PageID.646 Page 6 of 13



Social Security, 126 F.3d 837 (6th Cir. 1997), as well as by the Social Security

Administration in Acquiescence Rulings 98-3(6) and 98-4(6). The Sixth Circuit more

recently revisited this line of authority in Earley v. Commissioner of Social Security,

893 F.3d 929 (6th Cir. 2018).


               A.      Dennard v. Secretary of Health and Human Services

        Donald Dennard filed an application for benefits that was eventually denied

on the ground that, while he could no longer perform his past relevant work, he

retained the ability to perform sedentary work, which existed in significant numbers.

Dennard, 907 F.2d at 598-99.         Dennard later submitted another application for

benefits. This latter application was denied by an ALJ on the ground that Dennard

could perform his past relevant work. Id. at 599. An appeal of this decision to

federal district court was unsuccessful. The Sixth Circuit reversed the district court,

and ordered that the matter be remanded for further consideration.         Id. at 600.

Specifically, the court held that the latter ALJ was estopped, on res judicata grounds,

from contradicting the prior determination that Plaintiff was unable to perform his

past relevant work. Id.


B.      Drummond v. Commissioner of Social Security
        Grace Drummond filed an application for benefits that was denied based on a

finding that, while she could no longer perform her past relevant work, she could

perform sedentary work, which existed in significant numbers.        Drummond, 126

F.3d at 838.        Drummond later filed another application for benefits, which was


                                            6
   Case 1:20-cv-00143-PJG ECF No. 28 filed 08/28/20 PageID.647 Page 7 of 13



denied based on the finding that she retained the ability to perform medium work.

Id. at 838-39. After unsuccessfully appealing the matter in federal district court,

Drummond pursued the matter in the Sixth Circuit. Id. at 839-40. Based, in part,

on the Dennard decision, the Drummond court held that, “[w]hen the Commissioner

has made a final decision concerning a claimant’s entitlement to benefits, the

Commissioner is bound by this determination absent changed circumstances.” Id.

at 840-42. Thus, if an earlier ALJ makes a finding regarding a claimant’s RFC, a

later ALJ is bound by that RFC determination absent evidence to the contrary. See,

e.g., Gay v. Commissioner of Social Security, 520 Fed. Appx. 354, 356 (6th Cir., Apr. 2,

2013).

               C.     Acquiescence Rulings 98-3(6) and 98-4(6)

         Finding that Dennard and Drummond conflicted with Social Security policy,

the Social Security Administration issued Acquiescence Rulings 98-3(6) and 98-4(6).

See Acquiescence Ruling (AR) 98-3(6), 1998 WL 274051 (Soc. Sec. Admin., June 1,

1998); Acquiescence Ruling (AR) 98-4(6), 1998 WL 274052 (Soc. Sec. Admin., June 1,

1998). With respect to how Dennard and Drummond differed from Social Security

policy, the Social Security Administration observed:

         Under SSA policy, if a determination or decision on a disability claim
         has become final, the Agency may apply administrative res judicata with
         respect to a subsequent disability claim under the same title of the Act
         if the same parties, facts and issues are involved in both the prior and
         subsequent claims. However, if the subsequent claim involves deciding
         whether the claimant is disabled during a period that was not
         adjudicated in the final determination or decision on the prior claim,
         SSA considers the issue of disability with respect to the unadjudicated
         period to be a new issue that prevents the application of administrative

                                            7
   Case 1:20-cv-00143-PJG ECF No. 28 filed 08/28/20 PageID.648 Page 8 of 13



      res judicata. Thus, when adjudicating a subsequent disability claim
      involving an unadjudicated period, SSA considers the facts and issues
      de novo in determining disability with respect to the unadjudicated
      period.

AR 98-3(6), 1998 WL 274051 at 29771; AR 98-4(6), 1998 WL 274052 at 29773.

      To resolve the conflict between Sixth Circuit authority and Social Security

policy, the Social Security Administration concluded that it would apply Dennard and

Drummond within the Sixth Circuit, as follows:

       When adjudicating a subsequent disability claim with an unadjudicated
       period arising under the same title of the Act as the prior claim,
       adjudicators must adopt such a finding from the final decision by an ALJ
       or the Appeals Council on the prior claim in determining whether the
       claimant is disabled with respect to the unadjudicated period unless
       there is new and material evidence relating to such a finding or there
       has been a change in the law, regulations or rulings affecting the finding
       or the method for arriving at the finding.

AR 98-3(6), 1998 WL 274051 at 29771; AR 98-4(6), 1998 WL 274052 at 29773

(emphasis supplied).

       In other words, the Social Security Administration adopted, with respect to

applications brought within the geographic territory of the Sixth Circuit, the

holdings in Dennard and Drummond.




                                          8
  Case 1:20-cv-00143-PJG ECF No. 28 filed 08/28/20 PageID.649 Page 9 of 13



             D.     Earley v. Commissioner of Social Security

      In 2012, an ALJ denied Sharon Earley’s application for disability benefits

finding that she retained the ability to perform a limited range of light duty work.

Earley, 893 F.3d at 930. Earley subsequently submitted another application for

benefits, which was likewise denied based on Earley’s failure to provide “new and

material evidence of a changed circumstance,” as required by Drummond. Earley,

893 F.3d at 931. Earley appealed the matter to federal court, resulting in a decision

that the preclusion rule articulated in Drummond applied only if it benefited the

claimant. Earley, 893 F.3d at 931. The matter was appealed to the Sixth Circuit,

which took the opportunity to explicitly reexamine the Drummond decision.

      Observing that “[u]nusual facts . . . led to some overstatement in Drummond,”

the court nevertheless concluded that “Drummond correctly held that res judicata

may apply to administrative proceedings.”       Earley, 893 F.3d at 933. Thus, if a

claimant files a second application covering the same period of time, res judicata

properly applies absent good cause to revisit the earlier determination. As the court

further recognized, however, res judicata has no application where a claimant files

a subsequent application seeking benefits for a distinct period of time. Accordingly,

“[w]hen an individual seeks disability benefits for a distinct period of time, each

application is entitled to review.” Ibid.

      The court was careful, however, to make clear that “[f]resh review is not blind

review.” Id. at 934. Thus, while an ALJ evaluating a subsequent application for

benefits may not be bound to follow a previous determination, she may nevertheless

                                            9
 Case 1:20-cv-00143-PJG ECF No. 28 filed 08/28/20 PageID.650 Page 10 of 13



“consider what an earlier judge did if for no other reason than to strive for consistent

decision making.” Ibid. Accordingly, “it is fair for an [ALJ] to take the view that,

absent new and additional evidence, the first [ALJ’s] findings are a legitimate, albeit

not binding, consideration in reviewing a second application.” Id. at 933. In sum,

Earley stands for the proposition that, when an ALJ evaluates a subsequent

application for benefits, covering a distinct period of time, the ALJ can properly

consider a previous ALJ’s RFC assessment and errs only when she considers the

previous RFC a mandatory starting point for the analysis.           See, e.g., Dunn v.

Commissioner of Social Security, 2018 WL 4574831 (W.D. Mich., Sept. 25, 2018);

Brent v. Commissioner of Social Security, 2018 WL 5118598 (E.D Mich., Aug. 21,

2018); Arendt v. Commissioner of Social Security, 2019 WL 1058263 (N.D. Ohio,

Mar. 6, 2019).

       The relevant question in this case, therefore, is whether ALJ Rosenberg

merely considered the previous RFC assessment as part of her analysis or as a

mandatory starting point for such. A review of ALJ Rosenberg’s decision indicates

that the latter is true.

       With respect to the previous RFC, ALJ Rosenberg stated that she had

“considered . . . the previous administrative finding in rendering [her] decision. . . .

[and that she had] taken into account all applicable rules and regulations, as well as

all new and material evidence, with regard to this consideration.”           (ALJ Op.,

PageID.44) (citing the Dennard, Drummond, and Earley, decisions, as well as



                                          10
    Case 1:20-cv-00143-PJG ECF No. 28 filed 08/28/20 PageID.651 Page 11 of 13



Acquiescence Rulings 98-3(6) and 98-4(6)). This statement appears to be consistent

with the guidance in the Earley decision.

        But the ALJ then stated: “while my findings are slightly different from the

prior decision, I adopt the residual function capacity from the prior ALJ affirmative

decision, as discussed herein.” (Id.) (emphasis supplied). This statement raises

two troubling issues. First, the statement suffers from an apparent inconsistency

by noting both new findings but the same RFC. To be sure, while the two RFC

findings are phrased somewhat differently, they are substantively identical.

(Compare ECF No. 13-2, PageID.48 (current RFC) with ECF No. 13-3, PageID.122

(August 21, 2014, RFC)).1 This begs the question of what RFC “findings” differ from

the previous one. Unfortunately, ALJ Rosenberg does not provide an answer to that

question.

        Second, and more significantly, ALJ Rosenberg makes repeated reference to

having “adopted” the August 21, 2014, RFC. (See id., PageID.44, 49, 50). The use

of that term, in itself, does not establish that the ALJ considered the previous RFC

as a mandatory starting point of her analysis. But, she also noted that there was

nothing in the evidence post-dating the August 21, 2014, decision that “supports a

significantly greater degree of limitation than those reflected in the prior affirmative


1
  The August 21, 2014, ALJ opinion defined Plaintiff’s RFC as follows: “[Plaintiff]
has the residual function capacity to perform a range of light work . . . with no
climbing of ladders, ropes, or scaffolds; with no more than occasional balancing,
stooping, kneeling, crouching, crawling, or climbing of ramps or stairs; and with no
use of moving machinery or exposure to unprotected heights.” (ECF No. 13-3,
PageID.122).

                                          11
 Case 1:20-cv-00143-PJG ECF No. 28 filed 08/28/20 PageID.652 Page 12 of 13



decision.” (ALJ Op., PageID.49-50). This suggests that the ALJ was following the

old, abandoned Drummond standard by which an ALJ was bound by a previous RFC

determination “absent changed circumstances.” Drummond, 126 F.3d at 840-42.

This was error, and the ALJ “should have another opportunity to review the

application under the correct standard.” Earley, 893 F.3d at 934.

       II.    Remand is Appropriate

       While the Court finds that the ALJ s decision fails to comply with the relevant

legal standards, Plaintiff can be awarded benefits only if all essential factual issues

have been resolved and the record adequately establishes [his] entitlement to

benefits.    Faucher v. Secretary of Health and Human Serv s, 17 F.3d 171, 176 (6th

Cir. 1994); see also, Brooks v. Commissioner of Social Security, 531 Fed. Appx. 636,

644 (6th Cir., Aug. 6, 2013). This latter requirement is satisfied where the proof of

disability is overwhelming or where proof of disability is strong and evidence to the

contrary is lacking.   Faucher, 17 F.3d at 176; see also, Brooks, 531 Fed. Appx. at

644.   Evaluation of Plaintiff s claim requires the resolution of factual disputes,

which this Court is neither competent nor authorized to undertake in the first

instance.    Moreover, there does not exist compelling evidence that Plaintiff is

disabled. Accordingly, the undersigned recommends that this matter be remanded

for further administrative action.




                                          12
 Case 1:20-cv-00143-PJG ECF No. 28 filed 08/28/20 PageID.653 Page 13 of 13



                                   CONCLUSION

         For the reasons stated herein, the Commissioner s decision will be vacated

and this matter remanded for further administrative action pursuant to sentence

four of 42 U.S.C.    405(g). A separate Judgment consistent with this opinion will

issue.

Date: August 28, 2020                         /s/ Phillip J. Green
                                              PHILLIP J. GREEN
                                              United States Magistrate Judge




                                         13
